Cost of Funds Index                                                                                                          Page 1 of 3
         Case 19-14299-elf               Doc 30-4       Filed 03/03/20 Entered 03/03/20 18:48:10                          Desc
                                                      Exhibit D Page 1 of 3

                                             EXHIBIT D


Cost of Funds Indices

Important Notice: Discontinuation of Cost of Funds Indices


The Federal Home Loan Bank of San Francisco has announced that it will stop publishing all cost of funds indices early in 2021
because of the significant decline in the number of financial institutions eligible to report the data used to calculate the
indices.

The Bank will no longer calculate the 11th District Monthly Weighted Average Cost of Funds Index (COFI) after the publication
of the December 2020 COFI on January 29, 2021. The Bank will no longer calculate the Semiannual Weighted Average Cost of
Funds Indices for the 11th District and for California after the publication of the indices for the July-December 2020 period on
February 16, 2021.

Consumers with loans tied to any of these indices should contact their lender for information about replacement indices and
other options.


The 11th District Monthly Weighted Average Cost of Funds Index (COFI) is one of many indices used by mortgage lenders to
adjust the interest rate on adjustable rate mortgages. The COFI is computed from the actual interest expenses reported for a
given month by the Arizona, California, and Nevada savings institution members of the Federal Home Loan Bank of San
Francisco (Bank) that satisfy the Bank's criteria for inclusion in the COFI (COFI Reporting Members).

In addition to the COFI, the Bank publishes semiannual weighted average cost of funds indices for California and the 11th
District, which are based on the interest expenses of applicable COFI Reporting Members from January through June and July
through December each year.

Current Monthly COFI
                 Index Month                              Index Value                              Date Announced
December 2019                                                            1.036%January 31, 2020


The COFI is computed from data reported by COFI Reporting Members of the Federal Home Loan Bank of San Francisco. For
December 2019,Đ9Đeligible institutions reported COFI data.



Comparison to November 2019ĐIndex Value
                                                                        December 2019                     November 2019
Index value                                                                             1.036%                                 1.035%
Average total funds*                                                               $18.5 billion                      $18.4 billion
Average deposit accounts                                                           $17.1 billion                       $16.5 billion
Average advances                                                                    $1.4 billion                        $1.9 billion
Average other borrowings                                                         $4.0 thousand                      $0.0 thousand
Total interest expense**                                                          $15.9 million                       $15.9 million




http://www.fhlbsf.com/resource-center/cofi/                                                                                       2/25/2020
Cost of Funds Index                                                                                                                Page 2 of 3
         Case 19-14299-elf                  Doc 30-4       Filed 03/03/20 Entered 03/03/20 18:48:10                             Desc
                                                         Exhibit D Page 2 of 3
*Averages for a month consist of the simple average of the monthend balances for that month and the prior month for total funds, deposit
accounts, advances, and other borrowings.

**The total interest expense is derived from interest expense reported on deposit accounts, Federal Home Loan Bank advances, and other
borrowings, adjusted for the number of days in the month. The adjustment factors for 2019 were 1.086 for February, 1.014 for 30-day
months, and 0.981 for 31-day months, and the adjustment factors for 2020 are 1.052 for February, 1.017 for 30-day months, and 0.984 for 31-
day months.




Monthly COFI History
The Bank first published the COFI on August 28, 1981, for the month of July 1981.

Download Complete Monthly History or select a range to view below.

From Year 2005               ዩ
To Year 2005             ዩ

View Range


                Đ Index Month Đ                           Đ Index Value Đ                             Đ Date Announced Đ
December 2005                                                                3.296January 31, 2006
November 2005                                                                3.190December 30, 2005
October 2005                                                                 3.074November 30, 2005
September 2005                                                               2.972October 31, 2005
August 2005                                                                  2.870September 30, 2005
July 2005                                                                    2.757August 31, 2005
June 2005                                                                    2.676July 29, 2005
May 2005                                                                     2.622June 30, 2005
April 2005                                                                   2.515May 31, 2005
March 2005                                                                   2.400April 29, 2005
February 2005                                                                2.317March 31, 2005
January 2005                                                                 2.183February 28, 2005

Current Semiannual Indices

July - December 2019
                      Period                             California             11th District                  Date Announced
JulyĐtoĐDecember 2019                                            1.107%                     1.107%February 18, 2020


The semiannual weighted average costs of funds indices for the six-month period ending June 30, 2020, will be published on
or about August 18, 2020.

Semiannual Indices History
Download Semiannual History or select a range to view below.

From Year 2019               ዩ
To Year 2019             ዩ

View Range



http://www.fhlbsf.com/resource-center/cofi/                                                                                            2/25/2020
Cost of Funds Index                                                                                                                        Page 3 of 3
         Case 19-14299-elf                    Doc 30-4        Filed 03/03/20 Entered 03/03/20 18:48:10                                  Desc
                                                            Exhibit D Page 3 of 3

          6 Months Ended                Arizona         ĐCalifornia        ĐNevada           Đ11th DistrictĐ            ĐDate Announced Đ
December 31, 2019                             N/A*               1.107            N/A*                     1.107February 18, 2020
June 30, 2019                                 N/A*               1.089            N/A*                     1.089August 15, 2019




* Effective February 15, 2008, the Bank discontinued the publication of the semiannual weighted average cost of funds index for Arizona
because there was only one savings institution headquartered in Arizona during the semiannual period July-December 2007. The Bank
discontinued the publication of the semiannual weighted average cost of funds index for Nevada effective February 13, 1998, because there
were no savings institutions headquartered in Nevada as of September 1, 1997. The cost of funds data from any COFI Reporting Member
currently headquartered in Arizona or Nevada will continue to be incorporated into the 11th District semiannual weighted average cost of
funds index.

Notice: In July 2009, the Bank discovered that it had made an error in calculating the semiannual cost of funds indices for the period July-
December 2008 by including in the calculation the July 2008 interest expenses reported by a COFI Reporting Member that had transferred
substantially all of its liabilities to a nonmember during the month of July 2008. As a result of this calculation error, the published 11th
District semiannual index was 3 basis points higher and the published California semiannual index was 17 basis points higher than they
would have been had the reported interest expenses been excluded. The Bank has confirmed that this interest expense was correctly
excluded for the monthly COFI for July 2008. Although the Bank makes a good faith effort to be accurate in the calculation and publication
of these indices, it does not warrant, confirm, or guarantee the accuracy of any index that it publishes and, in general, it will not revise or
republish any cost of funds index after the publication date. The Bank continues to expressly disclaim any liability to any person for any
inaccuracy in any cost of funds index calculated or published by the Bank, regardless of the cause, or for any resulting damages.



© 2000-2020 FHLBank San Francisco




http://www.fhlbsf.com/resource-center/cofi/                                                                                                       2/25/2020
